DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 07/05/2022 has been entered and made of record.

Response to Arguments
Claim Interpretation - 35 USC § 112(b)
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Claims 1-4, 6-10, 12, and 15-16 have been amended to overcome the indefiniteness rejection. Therefore, the rejections of claims 1-3 have been withdrawn.

Claim Rejection - 35 USC § 102
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-18, the applicant(s) argue that Feinberg does not disclose:
“…wherein the recorded image sequence is evaluated in a computer-implemented manner, and wherein, depending on an image-recording situation recognized by means of the computer-implemented image evaluation…” [Remarks: page 7, para. 3]
“…automatically proposed to a user…” [Remarks: page 7, para. 3]
“…comprises an image processing unit, which is configured to recognize at least one image recording situation from a plurality of predefined image recording situations…” [Remarks: page 8, para. 4]
“…to generate a proposal…” [Remarks: page 8, para. 4]

Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 1-18, Examiner contends that Feinberg do disclose:
“…wherein the recorded image sequence is evaluated in a computer-implemented manner, and wherein, depending on an image-recording situation recognized by means of the computer-implemented image evaluation…” Feinberg teaches the capture and processing of quality images and video; pre-captured settings may be adjusted automatically by the camera based on the evaluation of information gathered from preview images, user input, programming, or a combination thereof; camera may be programmed to suggest/propose to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts. (figs. 1B, 1G, 2B, 2G, 3, 8, 14, 17A-17B, 18-26, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 45, ll. 7-15, p. 46, ll. 6-15)
“…automatically proposed to a user…” Feinberg teaches camera may be programmed to suggest/propose to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts (fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15)
“…comprises an image processing unit, which is configured to recognize at least one image recording situation from a plurality of predefined image recording situations…” Feinberg teaches digital camera, medical imaging camera, advantageous user interface, image processor and program code embedded on storage media within the digital camera housing facilitate the capture and processing of quality images and video, as well as the display, storage and transmission of those quality images and video; pre-captured settings may be adjusted automatically by the camera based on the evaluation of information gathered from preview images, user input, programming, or a combination thereof; specific parameter is poor, too dark, too blurry (i.e. recognizing an image situation), computational functions involving viewing objects, imaging parameter may be adjusted (figs. 1B, 1G, 2B, 2G, 3, 8, 14, 17A-17B, 18-26, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 34, ll. 19-21; p. 44, ll. 24-29, p. 45, ll. 7-15, p. 46, ll. 6-15)
“…to generate a proposal…” Feinberg teaches camera may be programmed to suggest/propose to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts (fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15).

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.

Claim Objections
Claims 1-2, 4-7, 12, 16, and 18 is objected to because of the following informalities: 
In claim 1, line 6; claim 2, line 3; claim 4, line3; claim 5, lines 2, 5; claim 12, line 4; claim 16, line 6; claim 18, line 3: “means of” should be deleted.
In claim 1, line 8; claim 13, line 4: “an adaption proposal” should be “an adaptation proposal”. 
In claim 6, line 3; claim 8, line 4; claim 10, line 6: “the adaptation” should be “the adaptation proposal”
In claim 7, line 5: “in such a way that” should be “including”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-11, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feinberg et al. (WO 2016168838 ~ already of record).

	Regarding claim 1, Feinberg teaches (Currently Amended) an image recording method (Feinberg: i.e. medical imaging application, image capture and processing – figs. 18-27, p. 34, ll. 19-21, p. 46; p. 45, l. 6-p. 47, l. 6), in which 	
	an image sequence (Feinberg: i.e. sequences of images – p. 45, ll. 10-12, p. 45, l. 17-p. 46, l. 1), including the form of a video image datastream (Feinberg: i.e. video images, capture type control ( i.e. video, time lapse, slow motion, panorama, 3D, cinemograph, 3D audio, moment), transmitting image data – abstract, fig. 18, p. 33, ll. 10-16), is recorded (Feinberg: i.e. image captured, storage media, display, storage and transmission of those quality images and video, thumbnail of last shot taken, post capture editing – figs. 17A-17C, 18, 17B, p. 45, ll. 7-15) using an image sensor (Feinberg: i.e. image sensor, first image sensor, second image sensor, CCD, CMOS – p. 15, ll. 18, p. 33, ll. 6-31) of a medical image recording system (Feinberg: i.e. second image capture device that is configured to capture a specific wavelength spectrum to accommodate a specific medical imaging application, medical imaging camera – p. 34, ll. 19-21; p. 44, ll. 24-29), wherein 
	the image sequence is subjected to an image processing (Feinberg: i.e. ISP, camera processor, processor, main camera processor – figs. 18-27, p. 15, ll. 18-21, p. 20, ll. 21-24, p. 26, ll. 6-11, p. 28, ll. 17-20, p. 35, ll. 7-31, p. 45, l. 6-p.47, l. 6) algorithm (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15), even before it is displayed (Feinberg: i.e. image plane may also be a separate CCD, CMOS or other image detector, such that the image data may be processed through a ISP or other processor and provided as a thumbnail or small image on the screen 56 or portion thereof which is viewable through the viewfinder 48 – fig. 18, p. 15, ll. 18-21) on a display unit (Feinberg: i.e. screen 16, 36, 56, 126, viewfinder 48, current scene, live image display, touch screen – figs. 1B, 1G, 2B, 2G, 3, 8, 14, 17A-17B, 18-26), to improve the display of the image sequence (Feinberg: i.e. smart correction, a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, capture and processing of quality images and video, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point – figs. 19-21, p. 23, ll. 1-3, p. 45, ll. 7-20, p. 46, ll. 6-15), wherein 
	the recorded image sequence is evaluated in a computer-implemented manner (Feinberg: i.e. digital camera, medical imaging camera, advantageous user interface, image processor and program code embedded on storage media within the digital camera housing facilitate the capture and processing of quality images and video, as well as the display, storage and transmission of those quality images and video - figs. 1B, 1G, 2B, 2G, 3, 8, 14, 17A-17B, 18-26, p. 45, ll. 7-15), and wherein,
	depending on an image-recording situation (Feinberg: i.e. a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, quality alerts, specific parameter is poor, too dark, too blurry, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 23, ll. 1-3, p. 46, ll. 6-15) recognized by means of the computer-implemented image evaluation, an adaptation of the image processing algorithm (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15) and/or an adaption proposal comprising of an adaptation of the image recording method (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15) used when recording the image sequence is automatically proposed (Feinberg: i.e. camera may be programed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15) to a user (Feinberg: user – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15).  

	Regarding claim 2, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the adaptation proposal can be presented acoustically and/or optically to the user for acceptance (Feinberg: i.e. camera may be programmed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15) to a user (Feinberg: user – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15 including by means of a graphic user interface (Feinberg: i.e. touch screen, camera may be programed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts, feedback bubble that a user may accept, reject or ignore – fig. 21, 23, p. 23, ll. 4-6p. 46, ll. 6-15, 20-22) on the display unit.  

	Regarding claim 5, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein
	the user can reject the adaptation proposal by means of a rejection input (Feinberg: i.e. feedback bubble that a user may accept, reject or ignore – fig. 23, p. 46, ll. 20-22), whereupon the adaptation proposal is not carried out (Feinberg: i.e. feedback bubble that a user may reject – fig. 23, p. 46, ll. 20-22), and/or wherein the adaptation proposal is automatically implemented by the image recording system after a predetermined period of time if the user does not reject an associated adaptation proposal within the period of time by means of the rejection input (Feinberg: i.e. feedback bubble that a user may accept – fig. 23, p. 46, ll. 20-22).  

	Regarding claim 6, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the adaptation of the image processing algorithm comprises a replacement of the image processing algorithm (Feinberg: i.e. smart correction, a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, capture and processing of quality images and video, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point – figs. 19-21, p. 23, ll. 1-3, p. 45, ll. 7-20, p. 46, ll. 6-15), or a reparameterization of the image processing algorithm (Feinberg: i.e. smart correction, a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, capture and processing of quality images and video, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point – figs. 19-21, p. 23, ll. 1-3, p. 45, ll. 7-20, p. 46, ll. 6-15).  

Regarding claim 7, Feinberg teaches (Currently Amended) the image recording method as claimed claim 1, wherein 
	the image processing algorithm adapts at least one image parameter, including a color spectrum, an image sharpness, an image brightness, an image color, an image contrast, a noise component, an edge steepness, or the like (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15) for improved display of the image sequence, in such a way that an image quality of the image sequence is improved by the adaptation (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15), and/or wherein the image processing algorithm is a noise suppression (Feinberg: i.e. low background noise, noise reduction algorithm – p. 37,ll. 27-30, p. 38, ll. 8-17) and/or filter algorithm (Feinberg: i.e. high pass filter – p. 41, ll. 16-18).  

	Regarding claim 8, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the image processing algorithm is solely applied to a respective image section of individual images of the image sequence (Feinberg: i.e. One or more thumbnails of recent images or shots captured may have frames of difference colors based on image quality, e.g., red for poor, yellow for so-so, and green for good – p. 46, ll. 6-15), and wherein the image recording system proposes (Feinberg: i.e. notify user that a specific parameter is poor – p. 46, ll. 6-15), together with the adaptation (Feinberg: i.e. smart correction, a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, capture and processing of quality images and video, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – figs. 19-21, p. 23, ll. 1-3, p. 45, ll. 7-20, p. 46, ll. 6-15), 
	the image section to be changed by the image processing to the user in dependence on the recognized image recording situation (Feinberg: i.e. a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, quality alerts, specific parameter is poor, too dark, too blurry, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 23, ll. 1-3, p. 46, ll. 6-15) and/or recognized image characteristics, including patterns, colors, structures, objects, or the like (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15).  

	Regarding claim 9, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein additionally or alternatively to the computer-implemented image evaluation, 
	the recognition of the image recording situation is carried out on the basis of a performed activation (Feinberg: i.e. touch slider can be activated using a haptic mechanism such as a touch screen or a touch slider haptic mechanism, a mouse, joystick, or game controller – figs. 1B, 1C, 18-27, p. 27, ll. 20-23, 27-32), including switching on, of an external device (Feinberg: i.e. ), including an operating instrument (Feinberg: figs. 18-27), and/or on the basis of a sensor signal (Feinberg: i.e. capacitive touch sensor 10 zone or slider – figs. 1C, 1E, 8, p. 4, ll. 15-17, p. 7, l1. 18-24).  

	Regarding claim 10, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the adaptation proposal of the image recording method effectuates a change of an image recording parameter (Feinberg: i.e. a sliding movement may be used to raise or lower the exposure value by a proportional amount to the distance, speed, pressure, duration or other determinable characteristic of the relative movement sensed by the touch slider 130 – fig. 10A, p. 26, l. 27 – p. 27, l. 3), including a shutter speed of the image sensor (Feinberg: i.e. a sliding movement may be used to raise or lower the exposure value by a proportional amount to the distance, speed, pressure, duration or other determinable characteristic of the relative movement sensed by the touch slider 130 – fig. 10A, p. 26, l. 27 – p. 27, l. 3), a sensitivity of the image sensor (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15), or an adaptation of an illumination used for recording the image sequence (Feinberg: i.e. LED lighting, imaging parameters may include precapture settings for the digital camera such as an intensity of flash or other light source illumination, a selection of one or more of multiple available flash choices such as a xenon or krypton flash and one or more LEDs – figs. 11A-11C, p. 26, ll. 14-16, p. 30, l. 16-p. 33, l. 3), and/or wherein a change of an illumination (Feinberg: i.e. LED lighting, imaging parameters may include precapture settings for the digital camera such as an intensity of flash or other light source illumination, a selection of one or more of multiple available flash choices such as a xenon or krypton flash and one or more LEDs – figs. 11A-11C, p. 26, ll. 14-16, p. 30, l. 16-p. 33, l. 3) and/or imaging method used for recording the image sequence is carried out by the adaptation of the image recording method (Feinberg: i.e. computational functions involving viewing objects, imaging parameter may be adjusted using the touch slider as a single parameter adjustment axis, or correction may be performed using the touch slider as a complex combination of some of the parameters above, and a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, and value may be adjustable in proportion to the length, speed, shape, and/or distance or other amount, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 18, ll. 14-17, p. 22, ll. 8-11, p. 23, ll. 1-3, p. 28, ll. 1-3, p. 46, ll. 6-15).  
	
Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.  With regards to further limitation a controller for controlling (Feinberg: i.e. a digital camera that includes a display screen and various buttons for image capture and/or editing control, including buttons for capture type control (e.g., video, time lapse, slow motion, panorama, 3D, cinemograph, 3D audio, moment), secondary controls such as timer and flash, adjustment controls, global controls such as gallery, app store and settings, and a thumbnail of a previous image capture in accordance with certain embodiments – figs. 18-19, p. 45, l. 21-p. 46, l. 3). 

	Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 1 and 16 above, and is/are therefore rejected on the same premise.

	Regarding claim 18, Feinberg teaches (Original) the image recording system as claimed in claim 16, wherein 
	the image processing unit is implemented in a camera control unit (Feinberg: i.e. a digital camera that includes a display screen and various buttons for image capture and/or editing control, including buttons for capture type control (e.g., video, time lapse, slow motion, panorama, 3D, cinemograph, 3D audio, moment), secondary controls such as timer and flash, adjustment controls, global controls such as gallery, app store and settings, and a thumbnail of a previous image capture in accordance with certain embodiments – figs. 18-19, p. 45, l. 21-p. 46, l. 3) of the image recording system (Feinberg: i.e. ISP, camera processor, processor, main camera processor – figs. 18-27, p. 15, ll. 18-21, p. 20, ll. 21-24, p. 26, ll. 6-11, p. 28, ll. 17-20, p. 35, ll. 7-31, p. 45, l. 6-p.47, l. 6) or in an external local processing unit or by means of a local server network or by means of an IT infrastructure which is available via the Internet (cloud).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (WO 2016168838 ~ already of record) and in view of Iwasaki et al. (US 20160156822).

	Regarding claim 3, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the image recording system only carries out the adaptation proposal in response to a confirmation input (Feinberg: i.e. feedback bubble that a user may accept, reject or ignore – fig. 23, p. 46, ll. 20-22) by the user, and wherein 
the image recording system no longer presents an offered adaptation proposal (Feinberg: i.e. camera may be programmed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15) to a user (Feinberg: user – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15).  
However, Feinberg does not teach after passage of a predetermined period of time.
Also in the same field of endeavor, Iwasaki et al. (US 20160156822) discloses the following claim limitations: after passage of a predetermined period of time (Iwasaki: i.e. a predetermined time period, the predetermined time period has elapsed – fig. 7)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Digital Camera System, as disclosed by Feinberg, and further incorporate after passage of a predetermined period of time, as taught by Iwasaki, for the benefit of an image pickup apparatus such as an endoscope, which has a plurality of observation modes with different light amounts of an illumination light to be emitted to an object, and which observes an object while switching these observation modes, and the observation modes are modes for performing observation according to purpose by not only having different absolute light emission amounts, but also making wavelength bands of the illumination light different (Iwasaki: para. 0005-0006).

	Regarding claim 11, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the adaptation proposal of the image recording method effectuates a change from white light imaging to narrowband imaging (NBI) (Iwasaki: i.e. transition of the mode from WLI mode to the NBI – fig. 7, paras. 0095-0097) using spectral illumination (Feinberg: i.e. a camera that includes an illumination system with greater directional, temporal and/or spectral versatility, provide enhanced spectral, temporal, spatial and/or directional lighting versatility – p. 2, ll. 15-17, p. 8, ll. 28-31, p. 26, ll. 14-26) or a reverse change.  
The same motivation for claim 11 is applied as above for claim 3.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (WO 2016168838 ~ already of record), in view of Iwasaki et al. (US 20160156822), and further in view of Shelton, IV et al. (US 20190201046).

	Regarding claim 4, Feinberg and Iwasaki teach (Currently Amended) the image recording method as claimed in claim 3, wherein 
	the confirmation input is performed by operating an operating element (Feinberg: figs. 18-27), including an operating button (Feinberg: figs. 18-27) or the graphic user interface (Feinberg: i.e. touch screen, camera may be programmed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts, feedback bubble that a user may accept, reject or ignore – fig. 21, 23, p. 23, ll. 4-6p. 46, ll. 6-15, 20-22), and/or by a voice command and/or by a gesture of the user, read out by means of the image sensor of the image recording system (Feinberg: i.e. receive user input by manipulation of one or more touch sliders – p. 45, ll. 15-20), in including …
	However, Feinberg and Iwasaki do not teach an acceleration sensor of an endoscope. 
	Also in the same field of endeavor, Shelton, IV et al. (US 20190201046) discloses the following claim limitations: an acceleration sensor (Shelton: i.e. accelerometer button sensor 7405 may monitor movement or acceleration of the surgical instrument 6480 – figs. 0046, 0049, para. 0686) of an endoscope (Shelton: i.e. endoscope 239 – fig. 9, para. 0371).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Digital Camera System, as disclosed by Feinberg, and further incorporate an acceleration sensor of an endoscope, as taught by Shelton, IV, for the benefit of accelerometer button sensor which may monitor movement or acceleration of the surgical instrument (Shelton, IV: para. 0686).

Claim(s) 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (WO 2016168838 ~ already of record) and in view of Shelton, IV et al. (US 20190201046).

	Regarding claim 12, Feinberg teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the computer-implemented image evaluation is based on … for recognizing specific (Feinberg: i.e. a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, quality alerts, specific parameter is poor, too dark, too blurry, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 23, ll. 1-3, p. 46, ll. 6-15), parameterized image recording situations (Feinberg: i.e. a linear slider or touch slider for adjusting parameters such as exposure, contrast, fill-flash, face priority, brightness, focus, and various other image capture and/or editing parameters, quality alerts, specific parameter is poor, too dark, too blurry, imaging parameters that may be conveniently and smoothly adjusted using the touch slider may include exposure, brightness, contrast, focus distance, depth of field, white balance, digital fill flash and/or focal point, color – fig. 21, p. 23, ll. 1-3, p. 46, ll. 6-15), and wherein … including under human instruction (Feinberg: i.e. touch screen, camera may be programmed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts, feedback bubble that a user may accept, reject or ignore – fig. 21, 23, p. 23, ll. 4-6p. 46, ll. 6-15, 20-22) … example image sequences (Feinberg: i.e. sequences of images – p. 45, ll. 10-12, p. 45, l. 17-p. 46, l. 1).  
	However, Feinberg and Iwasaki do not teach an artificial intelligence is implemented by means of a neural network and/or by means of an algorithm which has been trained with the aid of.
	Also in the same field of endeavor, Shelton, IV et al. (US 20190201046) discloses the following claim limitations: an artificial intelligence (Shelton, IV: i.e. machine learning techniques, an adaptive, learning classifier – paras. 0728-0729, 0172) is implemented by means of a neural network and/or by means of an algorithm which has been trained with the aid of example image sequences (Shelton, IV: i.e. a parametric line can be fit to the data used for training using a polynomial, a Fourier series, new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier – paras. 0728-0729), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Digital Camera System, as disclosed by Feinberg, and further incorporate an artificial intelligence is implemented by means of a neural network and/or by means of an algorithm which has been trained with the aid of, as taught by Shelton, IV, for the benefit of new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier (Shelton, IV: para. 0729).

	Regarding claim 13, Feinberg and Iwasaki teach (Original) the image recording method as claimed in claim 1, wherein
	the computer-implemented image evaluation of the recorded image sequence is based on a comparison of at least one probability parameter (Shelton, IV: i.e. a parametric line can be fit to the data used for training using a polynomial, a Fourier series, new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier – paras. 0728-0729) obtained from the image sequence (Feinberg: i.e. sequences of images – p. 45, ll. 10-12, p. 45, l. 17-p. 46, l. 1) to a respective associated threshold value (Shelton, IV: i.e. predetermined threshold – fig. 68), wherein 
	the image recording system only suggests an adaptation proposal if the threshold value is exceeded (Feinberg: i.e. above a threshold – para. 0594), preferably wherein the at least one probability parameter is obtained with the aid of an algorithm (Shelton, IV: i.e. a parametric line can be fit to the data used for training using a polynomial, a Fourier series, new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier – paras. 0728-0729) which implements an artificial intelligence (Shelton, IV: i.e. machine learning techniques, an adaptive, learning classifier – paras. 0728-0729, 0172) that is trainable (Shelton, IV: i.e. a parametric line can be fit to the data used for training using a polynomial, a Fourier series, new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier – paras. 0728-0729) in particular.  
The same motivation for claim 13 is applied as above for claim 12.

	Regarding claim 14, Feinberg teaches (Original) the image recording method as claimed in claim 1, wherein
	the computer-implemented image evaluation of the recorded image sequence comprises a context-based data analysis (Shelton, IV: i.e. a parametric line can be fit to the data used for training using a polynomial, a Fourier series, new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier – paras. 0728-0729) of the image sequence.  
The same motivation for claim 14 is applied as above for claim 12.

	Regarding claim 15, the above combination teaches (Currently Amended) the image recording method as claimed in claim 1, wherein 
	the image recording system has a permanently stored (Feinberg: i.e. image captured, storage media, display, storage and transmission of those quality images and video, thumbnail of last shot taken, post capture editing – figs. 17A-17C, 18, 17B, p. 45, ll. 7-15) catalog (Shelton, IV: i.e. database, look-up table – paras. 0739, 0742, 0791) of adaptation proposals, in an internal storage medium (Feinberg: i.e. advantageous user interface, image processor and program code embedded on storage media within the digital camera housing facilitate the capture and processing of quality images and video, as well as the display, storage and transmission of those quality images and video – p. 45, ll. 12-15), which can each be suggested to the user (Feinberg: user – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15) in response to a recognized image recording situation (Feinberg: i.e. camera may be programmed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15), and wherein adaptation proposals critical for the use of the image recording system (Feinberg: i.e. camera may be programmed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15) from a first class (Sheldon, IV: i.e. minimum/maximum temperature – fig. 124) are only offered upon reaching a preset or settable statistical minimum certainty (Shelton, IV: i.e. a parametric line can be fit to the data used for training using a polynomial, a Fourier series, new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier – paras. 0728-0729) in the recognition of the image recording situation by the image recording system (Feinberg: i.e. camera may be programmed to suggest to a camera user to adjust or check a level of one or more of imaging parameters, image quality alerts – fig. 21, p. 23, ll. 4-6p. 46, ll. 6-15), while noncritical adaptation proposals from a second class (Sheldon, IV: i.e. minimum/maximum temperature – fig. 124) can already be offered at a statistical certainty (Shelton, IV: i.e. a parametric line can be fit to the data used for training using a polynomial, a Fourier series, new data point can then be included in the training set based on its probability of correct classification to make an adaptive, learning classifier – paras. 0728-0729) below the minimum certainty (Sheldon, IV: i.e. minimum/maximum temperature – fig. 124).
The same motivation for claim 15 is applied as above for claim 12.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        09/21/2022